Case 2:21-mc-00374-CAS-MAA Document 18 Filed 06/03/21 Page 1 of 1 Page ID #:489

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:21-mc-00374 CAS (MAAx)                                                         Date: June 3, 2021
Title       Japan Display, Inc. v. Tianma America, Inc.


Present:    The Honorable Maria A. Audero, United States Magistrate Judge


                   James Muñoz                                            Zoom 06/03/21
                   Deputy Clerk                                       Court Reporter / Recorder

           Attorneys Present for Plaintiff:                    Attorneys Present for Defendant:
                     Eric Klein                                     Erik Raymond Puknys
                   Jeff Swigart                                         Aidan Skoyles


Proceedings: INFORMAL DISCOVERY CONFERENCE

        Case is called. Counsel make their appearances.

        Before the Court is the parties’ first informal discovery conference, which the Court names
“IDC 1.” Through IDC 1, Plaintiff Japan Display, Inc. seeks an order compelling Defendant Tianma
America, Inc. to comply with a subpoena issued pursuant to 28 U.S.C. § 1782 and Federal Rule of
Civil Procedure 45 (“Subpoena”). The parties dispute the scope of the Subpoena, specifically
whether the document requests should encompass only the three accused products specifically
identified in the four underlying patent lawsuits currently pending before a court in China, as
Defendant contends, or whether they should more broadly include the entire category of products
represented by the three accused products, as Plaintiff contends.

        The Court confers with the parties and the parties are unable to reach an agreement to either
resolve the dispute in its entirety or otherwise narrow it. The Court urges the parties to continue
meeting and conferring in a further effort to resolve the dispute based on the guidance provided by
the Court during IDC 1. Nevertheless, should such efforts not be fruitful, the Court FINDS that the
parties have satisfied their pre-motion meet-and-confer obligations, as stated in Central District of
California Local Rule 37 and Judge Audero’s Requirements regarding discovery dispute resolution,
such that a discovery motion now may be filed by either party.

        It is so ordered.
                                                                                                   1    :      10

                                                                   Initials of Preparer          JM




CV-90 (03/15)                            Civil Minutes – General                                       Page 1 of 1
